IN THE SUPREME COURT OF
               CALIFORNIA

                     LUIS GONZALEZ,
                   Plaintiff and Appellant,
                               v.
                  JOHN R. MATHIS et al.,
                Defendants and Respondents.

                          S247677

          Second Appellate District, Division Seven
                         B272344

             Los Angeles County Superior Court
                         BC542498



                       August 19, 2021

Justice Groban authored the opinion of the Court, in which
Chief Justice Cantil-Sakauye and Justices Corrigan, Liu,
Cuéllar, Kruger, and Jenkins concurred.
                    GONZALEZ v. MATHIS
                            S247677


               Opinion of the Court by Groban, J.


       There is a strong presumption under California law that a
hirer of an independent contractor delegates to the contractor
all responsibility for workplace safety. (See generally Privette v.
Superior Court (1993) 5 Cal.4th 689 (Privette); SeaBright Ins.
Co. v. US Airways, Inc. (2011) 52 Cal.4th 590 (SeaBright).) This
means that a hirer is typically not liable for injuries sustained
by an independent contractor or its workers while on the job.
Commonly referred to as the Privette doctrine, the presumption
originally stemmed from the following rationales: First, hirers
usually have no right to control an independent contractor’s
work. (Privette, at p. 693.) Second, contractors can factor in “the
cost of safety precautions and insurance coverage in the contract
price.” (Ibid.) Third, contractors are able to obtain workers’
compensation to cover any on-the-job injuries. (Id. at pp. 698–
700.) Finally, contractors are typically hired for their expertise,
which enables them to perform the contracted-for work safely
and successfully. (See id. at p. 700; Rest.3d Torts, Liability for
Physical and Emotional Harm, § 57, com. c, p. 402.)
      We     have    nevertheless   identified    two     limited
circumstances in which the presumption is overcome. First, in
Hooker v. Department of Transportation (2002) 27 Cal.4th 198
(Hooker), we held that a hirer may be liable when it retains
control over any part of the independent contractor’s work and
negligently exercises that retained control in a manner that
affirmatively contributes to the worker’s injury. (Id. at p. 202.)
                                1
                       GONZALEZ v. MATHIS
                  Opinion of the Court by Groban, J.


Second, in Kinsman v. Unocal Corp. (2005) 37 Cal.4th 659
(Kinsman), we held that a landowner who hires an independent
contractor may be liable if the landowner knew, or should have
known, of a concealed hazard on the property that the contractor
did not know of and could not have reasonably discovered, and
the landowner failed to warn the contractor of the hazard. (Id.
at p. 664.)
      We granted review in this case to decide whether a
landowner may also be liable for injuries to an independent
contractor or its workers that result from a known hazard on the
premises where there were no reasonable safety precautions it
could have adopted to avoid or minimize the hazard. We
conclude that permitting liability under such circumstances,
thereby creating a broad third exception to the Privette doctrine,
would be fundamentally inconsistent with the doctrine. When
a landowner hires an independent contractor to perform a task
on the landowner’s property, the landowner presumptively
delegates to the contractor a duty to ensure the safety of its
workers. This encompasses a duty to determine whether the
work can be performed safely despite a known hazard on the
worksite. As between a landowner and an independent
contractor, the law assumes that the independent contractor is
typically better positioned to determine whether and how open
and obvious safety hazards on the worksite might be addressed
in performing the work. Our case law makes clear that, where
the hirer has effectively delegated its duties, there is no
affirmative obligation on the hirer’s part to independently
assess workplace safety. Thus, unless a landowner retains
control over any part of the contractor’s work and negligently
exercises that retained control in a manner that affirmatively
contributes to the injury (Hooker, supra, 27 Cal.4th at p. 202), it


                                  2
                       GONZALEZ v. MATHIS
                  Opinion of the Court by Groban, J.


will not be liable to an independent contractor or its workers for
an injury resulting from a known hazard on the premises.
Because the Court of Appeal held otherwise, we reverse the
judgment.
                        I. BACKGROUND
      This case comes before us after the trial court granted a
motion for summary judgment. We therefore “take the facts
from the record that was before the trial court when it ruled on
that motion. [Citation.] ‘ “We review the trial court’s decision
de novo, considering all the evidence set forth in the moving and
opposing papers except that to which objections were made and
sustained.” ’ [Citation.] We liberally construe the evidence in
support of the party opposing summary judgment and resolve
doubts concerning the evidence in favor of that party.
[Citation.]” (Yanowitz v. L’Oreal USA, Inc. (2005) 36 Cal.4th
1028, 1037.)
       Defendant John R. Mathis lives in a one-story house with
a flat, sand-and-gravel roof. The roof contains a large skylight
covering an indoor pool. Plaintiff Luis Gonzalez is a professional
window washer who first started cleaning Mathis’s skylight in
the 1990s as an employee of Beverly Hills Window Cleaning. In
the mid-2000s, Gonzalez started his own professional window
washing company.          Gonzalez advertised his business as
specializing in hard to reach windows and skylights. His
marketing materials stated that he “trains his employees to take
extra care . . . with their own safety when cleaning windows.”
      In or around 2007, Mathis began regularly hiring
Gonzalez’s company to clean the skylight. Gonzalez would climb
a ladder affixed to the house to access the roof. Directly to the
right of the top of the ladder, a three-foot-high parapet wall runs


                                  3
                       GONZALEZ v. MATHIS
                  Opinion of the Court by Groban, J.


parallel to the skylight. Mathis constructed the parapet wall for
the aesthetic purpose of obscuring air conditioning ducts and
pipes from view. The path between the edge of the roof and the
parapet wall is approximately 20 inches wide. Gonzalez would
walk between the parapet wall and the edge of the roof and use
a long, water-fed pole to clean the skylight. Gonzalez testified
that he did not walk on the other side of the parapet wall — i.e.,
between the parapet wall and the skylight — because air
conditioning ducts, pipes, and other permanent fixtures made
the space too tight for him to navigate.
      On August 1, 2012, at the direction of Mathis’s
housekeeper, Gonzalez went up on to the roof to tell his
employees to use less water while cleaning the skylight because
water was leaking into the house. While Gonzalez was walking
between the parapet wall and the edge of the roof on his way
back to the ladder, he slipped and fell to the ground, sustaining
serious injuries. Gonzalez did not have workers’ compensation
insurance.
      Gonzalez contends that his accident was caused by the
following dangerous conditions on Mathis’s roof: (1) Mathis’s
lack of maintenance caused the roof to have a very slippery
surface made up of “loose rocks, pebbles, and sand”; (2) the roof
contained no tie-off points from which to attach a safety harness;
(3) the roof’s edge did not contain a guardrail or safety wall; and
(4) the path between the parapet wall and the roof’s edge was
unreasonably narrow and Gonzalez could not fit between the
parapet wall and the skylight due to obstructing fixtures.
Gonzalez testified that he knew of these conditions since he first
started cleaning Mathis’s skylight, although the roof’s condition
became progressively worse and more slippery over time.
Gonzalez also testified that he told Mathis’s housekeeper and

                                  4
                       GONZALEZ v. MATHIS
                  Opinion of the Court by Groban, J.


accountant “months before the accident” that the roof was in a
dangerous condition and needed to be repaired, though Gonzalez
did not indicate that his work of cleaning the skylight could not
be performed safely absent the roof’s repair.
       The trial court granted Mathis’s motion for summary
judgment, finding that Mathis owed no duty to Gonzalez
pursuant to the Privette doctrine. The Court of Appeal reversed.
It held that a landowner may be liable to an independent
contractor or its workers for injuries resulting from known
hazards in certain circumstances. (Gonzalez v. Mathis (2018) 20
Cal.App.5th 257, 272–273 (Gonzalez).) More specifically, the
Court of Appeal relied on dicta in Kinsman providing that,
“ ‘when there is a known safety hazard on a hirer’s premises that
can be addressed through reasonable safety precautions on the
part of the independent contractor, . . . the hirer generally
delegates the responsibility to take such precautions to the
contractor’ ” (Gonzalez, at p. 268) to hold that, “[a]s a corollary,
the hirer can be held liable when he or she exposes a contractor
(or its employees) to a known hazard that cannot be remedied
through reasonable safety precautions” (id. at pp. 272–273).
The Court of Appeal additionally held that disputed issues of
material fact existed as to whether Gonzalez could have taken
reasonable safety precautions to avoid the danger, precluding
summary judgment. (Id. at pp. 273–274.)
      We granted review.
                         II. DISCUSSION
     The Privette doctrine holds that a hirer generally
delegates to an independent contractor all responsibility for
workplace safety and is not liable for injuries sustained by the
contractor or its workers while on the job. We are asked to


                                  5
                       GONZALEZ v. MATHIS
                  Opinion of the Court by Groban, J.


determine whether, despite the Privette doctrine, a landowner
may be liable for injuries stemming from a known hazard on the
premises that neither the contractor nor its workers could have
avoided through the adoption of reasonable safety precautions.
To resolve this, it is helpful to provide an overview of the
principles underlying Privette and its progeny. We then discuss
the general premises liability rules that apply to known hazards
on the landowner’s property. Finally, we discuss whether,
under Privette, a landowner delegates to an independent
contractor any duty it might otherwise owe under the usual
premises liability rules to protect the contractor or its workers
from known hazards on the property.
      A. The Privette Doctrine
        In Privette, we considered whether a landowner could be
liable for injuries sustained when an independent contractor’s
employee fell off a ladder while carrying hot tar up to a roof
during a roof installation. (Privette, supra, 5 Cal.4th at pp. 691–
692.) We held that the doctrine of peculiar risk — which
provides that landowners are vicariously liable for injuries to
third parties resulting from the negligence of independent
contractors in performing inherently dangerous work on the
landowners’ property — does not apply to injuries sustained by
the contractor’s own employees. (Ibid.) We explained that the
doctrine was meant to ensure that third parties received
compensation from the person who benefitted from the work
(i.e., the landowner) in the event the contractor was insolvent.
(Id. at p. 701.) The availability of workers’ compensation,
however, eliminates this concern as to the contractor’s own
employees by ensuring that the employees will receive some
compensation for their injuries. (Id. at pp. 701–702.) We also
noted that allowing a contractor’s employees to sue the hirer

                                  6
                       GONZALEZ v. MATHIS
                  Opinion of the Court by Groban, J.


would lead to the anomalous result where the “nonnegligent
person’s liability for an injury is greater than that of the person
whose negligence actually caused the injury” because the
contractor’s exposure would be limited to workers’ compensation
while the hirer would be subject to tort damages. (Id. at p. 698.)
We further observed that imposing tort liability on hirers “would
penalize those individuals who hire experts to perform
dangerous work rather than assigning such activity to their own
inexperienced employees.” (Id. at p. 700.)
      Over the nearly three decades since we decided Privette,
we have repeatedly reaffirmed the basic rule that a hirer is
typically not liable for injuries sustained by an independent
contractor or its workers while on the job. Our more recent cases
emphasize delegation as the key principle underlying this rule:
Because the hirer presumptively delegates to the independent
contractor the authority to determine the manner in which the
work is to be performed, the contractor also assumes the
responsibility to ensure that the worksite is safe, and the work
is performed safely. (SeaBright, supra, 52 Cal.4th at p. 600.)
This rule applies even where the hirer was at least partially to
blame due to its negligent hiring (Camargo v. Tjaarda Dairy
(2001) 25 Cal.4th 1235, 1238) or its failure to comply with
preexisting statutory or regulatory workplace safety
requirements (SeaBright, at p. 594). It also applies to a solo
independent contractor who has no employees and who has
declined to obtain workers’ compensation insurance, such that
the contractor will receive no coverage for his or her injuries.
(Tverberg v. Fillner Construction, Inc. (2010) 49 Cal.4th 518, 521
(Tverberg).)
      We have nonetheless identified two situations in which a
hirer has failed to effectively delegate all responsibility for

                                  7
                        GONZALEZ v. MATHIS
                   Opinion of the Court by Groban, J.


workplace safety to the independent contractor. First, in
Hooker, we held that a hirer will be liable where it exercises
retained control over any part of the contractor’s work in a
manner that affirmatively contributes to the worker’s injuries.
(Hooker, supra, 27 Cal.4th at p. 202.) The hirer in Hooker had
contractually retained the right to correct certain dangerous
conditions on the worksite that were created by the contractor’s
work. (Ibid.) We nevertheless rejected the plaintiff’s argument
that such retained control over the safety conditions of the
worksite, in and of itself, was sufficient to establish liability. (Id.
at pp. 210–211.) We reasoned “it would be unfair to impose tort
liability on the hirer of the contractor merely because the hirer
retained the ability to exercise control over safety at the
worksite” since “the person primarily responsible for the
worker’s on-the-job injuries[] is limited to providing workers’
compensation coverage.” (Id. at p. 210.) But if the hirer
negligently exercises its retained control “in a manner that
affirmatively contributes to an employee’s injuries, it is only fair
to impose liability on the hirer.” (Id. at p. 213.) We also made
clear in Hooker that this exception to Privette is not met solely
because a hirer is aware that there is an unsafe condition on the
worksite or knows that the contractor is engaging in an unsafe
work practice. (See id. at pp. 214–215.) Something more is
required, such as “ ‘inducing injurious action or inaction through
actual direction’ ” (id. at p. 211); directing “ ‘the contracted work
be done by use of a certain mode’ ” (id. at p. 215); or interfering
with “ ‘the means and methods by which the work is to be
accomplished’ ” (ibid.). Thus, we found that the hirer in Hooker
did not exercise its retained control in a manner that
affirmatively contributed to the injury where it merely
permitted vehicles to use the overpass and knew that, in order


                                   8
                       GONZALEZ v. MATHIS
                  Opinion of the Court by Groban, J.


to allow vehicles to pass through, the contractor’s crane operator
was required to engage in the unsafe practice of retracting the
crane’s stabilizing outriggers. (Id. at pp. 214–215.) But we did
find that the hirer in Hooker’s companion case, McKown v. Wal-
Mart Stores, Inc. (2002) 27 Cal.4th 219 (McKown), exercised its
retained control in a manner that affirmatively contributed to
the injury where it requested the independent contractor to use
the hirer’s own defective equipment in performing the work. (Id.
at p. 225.)
      Second, in Kinsman, we addressed whether a landowner
may be liable for injuries sustained by an independent
contractor’s employee that were caused by a concealed hazard;
specifically, hidden asbestos dust and debris at a worksite. We
held that the landowner could be liable if “the landowner knew,
or should have known, of a latent or concealed preexisting
hazardous condition on its property, the contractor did not know
and could not have reasonably discovered this hazardous
condition, and the landowner failed to warn the contractor about
this condition.” (Kinsman, supra, 37 Cal.4th at p. 664, fn.
omitted.) We based our holding on the premises liability rule
that a landowner has a duty to warn a visitor of a dangerous
condition on the property “ ‘so that [the visitor], like the host,
will be in a position to take special precautions when [the
visitor] comes in contact with it.’ ” (Kinsman, at p. 673, quoting
Rowland v. Christian (1968) 69 Cal.2d 108, 119; see also Rest.2d
Torts, § 343.) Our holding was also grounded in Privette’s strong
presumption in favor of delegation. We explained that, while a
landowner delegates to an independent contractor the duty to
protect its workers against hazards on the worksite, such
delegation “is ineffective when the hirer, as landowner, fails to
provide the contractor with the information — the existence of


                                  9
                       GONZALEZ v. MATHIS
                  Opinion of the Court by Groban, J.


a latent hazard — necessary to fulfill that responsibility.”
(Kinsman, at p. 679; see also id. at p. 673.)
     B. Premises Liability Rules Applicable to Known
        Hazards
      As described above, Kinsman involved a concealed hazard,
which is not at issue here. Nonetheless, we discussed in
Kinsman the usual landowner liability rule regarding an
obvious hazard that applies to persons who visit the premises.
(Kinsman, supra, 37 Cal.4th at pp. 672–674.) We explained
that, typically, “ ‘if a danger is so obvious that a person could
reasonably be expected to see it, the condition itself serves as a
warning, and the landowner is under no further duty to remedy
or warn of the condition.’ ” (Id. at p. 673.) Still, we observed
that landowners may be liable for injuries to persons resulting
from an obvious hazard where “ ‘ “the practical necessity of
encountering the danger, when weighed against the apparent
risk involved, is such that under the circumstances, a person
might choose to encounter the danger.” ’ ” (Ibid., quoting
Krongos v. Pacific Gas & Electric Co. (1992) 7 Cal.App.4th 387,
391, 394 [owner of a construction yard could be liable to an
employee of the yard’s lessor for injuries resulting from an
obvious hazardous power line].) This rule is consistent with the
Restatement Second and Restatement Third of Torts. (Rest.2d
Torts, § 343A [a landowner is generally not liable for injuries
resulting from a “known or obvious” hazard, “unless the
[landowner] should anticipate the harm despite such knowledge
or obviousness”]; Rest.3d Torts, Liability for Physical and
Emotional Harm, § 51, com. k, p. 251 [same].)
     We did not determine in Kinsman whether or under what
circumstances the above rule — which is set forth in section


                                 10
                       GONZALEZ v. MATHIS
                  Opinion of the Court by Groban, J.


343A of the Restatement Second of Torts (titled “Known or
Obvious Dangers”) — might apply to independent contractors.
Instead, our rule in Kinsman applies only to situations in which
an independent contractor could not be reasonably expected to
ascertain or discover a hidden danger, a circumstance not at
issue here. (Kinsman, supra, 37 Cal.4th at p. 673.) We did,
however, squarely address the related section 343 of the
Restatement Second of Torts (titled “Dangerous Conditions
Known to or Discoverable by Possessor”). We observed that this
section “must be modified, after Privette” as applied “to a hirer’s
duty to the employees of independent contractors.” (Kinsman,
at p. 674.) Section 343 provides that a landowner is liable for a
hazard on the premises when it “ ‘(a) knows or by the exercise of
reasonable care would discover the condition, and should realize
that it involves an unreasonable risk of harm to such invitees,
and [¶] (b) should expect that they will not discover or realize
the danger, or will fail to protect themselves against it.’ ”
(Kinsman, at p. 674, quoting Rest.2d Torts, § 343, italics added
by Kinsman.) We explained that the italicized phrase does not
apply to independent contractors because, once the contractor
becomes aware of a concealed hazard’s existence, it becomes the
contractor’s responsibility to take whatever precautions are
necessary to protect itself and its workers from the hazard.
(Kinsman, at p. 674.)
      Despite the above reasoning, we speculated in dicta in
Kinsman that, even as to independent contractors, “[t]here may
be situations . . . in which an obvious hazard, for which no
warning is necessary, nonetheless gives rise to a duty on a
landowner’s part to remedy the hazard because knowledge of the
hazard is inadequate to prevent injury.” (Kinsman, supra, 37
Cal.4th at p. 673.) We further observed that, “when there is a


                                 11
                       GONZALEZ v. MATHIS
                  Opinion of the Court by Groban, J.


known safety hazard on a hirer’s premises that can be addressed
through reasonable safety precautions on the part of the
independent contractor, a corollary of Privette and its progeny is
that the hirer generally delegates the responsibility to take such
precautions to the contractor . . . .” (Kinsman, at p. 673.) The
Court of Appeal relied on this discussion to create a third
exception to the Privette doctrine: Where there were no
reasonable safety precautions the independent contractor could
have taken to avoid or protect against a known hazard, the
landowner may be liable. (Gonzalez, supra, 20 Cal.App.5th at
pp. 272–273.) But, as the Court of Appeal acknowledged, we did
not set out to resolve in Kinsman whether or under what
circumstances a landowner may be liable to an independent
contractor or its workers for injuries resulting from known
hazards on a premises; instead, we resolved only whether a
landowner may be liable for concealed hazards on a premises.
(Kinsman, supra, 37 Cal.4th at p. 664; see also Gonzalez, at p.
272, fn. 1.) And, we had no need to determine whether a
landowner could be liable where no reasonable safety
precautions exist that would protect an independent contractor
or its workers from a known hazard on the premises, since the
plaintiff in Kinsman acknowledged that “reasonable safety
precautions against the hazard . . . were readily available . . . .”
(Kinsman, at p. 664; see also B.B. v. County of Los Angeles (2020)
10 Cal.5th 1, 11 [“ ‘ “[C]ases are not authority for propositions
not considered” ’ ”].) We resolve this question below.
      C. Delegation of a Landowner’s Duties Regarding
         Known Hazards under Privette
     This case compels us to answer a simple but important
question: If there is a known hazard on a property that the
independent contractor cannot remedy or protect against

                                 12
                        GONZALEZ v. MATHIS
                   Opinion of the Court by Groban, J.


through the adoption of reasonable safety precautions, and the
contractor or one of its workers is injured after proceeding to do
the work anyway, is the landowner liable to the contractor in
tort?    We conclude that, pursuant to Privette’s strong
presumption that a hirer delegates to an independent contractor
all responsibility for workplace safety, a landowner owes no duty
to the contractor or its workers to remedy a known hazard on
the premises or take other measures that might provide
protection against the hazard. Privette’s “no duty” rule applies
even where the contractor is unable to minimize or avoid the
danger through the adoption of reasonable safety precautions.
A landowner does not fail to delegate responsibility to the
contractor for workplace safety simply because there exists a
known hazard on the premises that cannot be readily addressed
by the contractor. Were we to hold otherwise, we would vastly
expand hirer liability and create considerable tension with
decades of case law establishing that a hirer is not liable where
it is merely aware of a hazardous condition or practice on the
worksite.
      Further analysis of our reasoning in Kinsman, Hooker,
and SeaBright make this conclusion clear. As we recognized in
Kinsman, applying          to independent contractors the
Restatement’s rule that a landowner may be liable where it
“ ‘should expect’ ” that a visitor “ ‘will fail to protect themselves
against’ ” a known hazard on the premises would be inconsistent
with Privette’s presumption of delegation. (Kinsman, supra, 37
Cal.4th at p. 674, quoting Rest.2d Torts, § 343.) Once an
independent contractor becomes aware of a hazard on the
premises, “the landowner/hirer delegates the responsibility of
employee safety to the contractor” and “a hirer has no duty to
act to protect the employee when the contractor fails in that


                                  13
                       GONZALEZ v. MATHIS
                  Opinion of the Court by Groban, J.


task . . . .” (Kinsman, at p. 674.) A rule establishing landowner
liability for a known hazard where there were no reasonable
safety precautions the contractor could have adopted to protect
against the hazard would turn Privette’s presumption of
delegation on its head by requiring the landowner to
affirmatively assess workplace safety. The landowner would
need to determine whether the contractor is able to adopt
reasonable safety precautions to protect against the known
hazard and, if not, to remedy the hazard. This makes little sense
given that a landowner typically hires an independent
contractor precisely because of the contractor’s expertise in the
contracted-for work and the hirer usually has no right to
interfere with the contractor’s decisions regarding safety or
otherwise control the contractor’s work. (Privette, supra, 5
Cal.4th at pp. 693, 700; see also Torres v. Reardon (1992) 3
Cal.App.4th 831, 840 [As between the hirer and the contractor,
“the contractor better understands the nature of the work and
is better able to recognize risks peculiar to it”]; Rest.3d Torts,
Physical and Emotional Harm, § 57, com. c, p. 402 [“[H]irers of
independent contractors have less knowledge than employers
about the safety-related details and methods of the work”].) Our
conclusion in Kinsman that a landowner delegates all
responsibility to independent contractors to “ ‘protect
themselves against’ ” a known hazard (Kinsman, at p. 674,
italics omitted), coupled with the principles underlying
Privette’s straightforward rule that a hirer of an independent
contractor delegates to the contractor all responsibility for
workplace safety (see Privette, at p. 693; SeaBright, supra, 52
Cal.4th at p. 597), leads us to reject a rule that would allow a
contractor to recover in tort so long as it proves it was unable to



                                 14
                        GONZALEZ v. MATHIS
                   Opinion of the Court by Groban, J.


adopt reasonable safety precautions in the face of a known
hazard.
       In addition, a rule that would expose a landowner to tort
liability whenever an independent contractor is unable to adopt
reasonable safety precautions to protect against a known danger
would create tension with our holding in Hooker by providing an
avenue for liability premised upon a hirer’s failure to correct an
unsafe work condition. In Hooker, we held that a hirer is not
liable under Privette where it merely permits a dangerous work
condition or practice to exist. (Hooker, supra, 27 Cal.4th at pp.
215.) This is true even where the hirer knows of the danger and
has the authority and ability to remedy it. The facts of Hooker
make this clear: The hirer in Hooker had the authority to
prevent traffic on an overpass the independent contractor was
constructing. (Id. at p. 214.) The hirer also knew that, to allow
traffic to pass through, the contractor’s crane operator was
required to (i.e., had no other option other than to) engage in the
unsafe practice of retracting the crane’s stabilizing outriggers.
(Ibid.) Despite the hirer’s knowledge of the unsafe practice, we
held that the hirer was not liable for failing to take affirmative
steps within its authority to remedy it. (Id. at pp. 214–215.)
       In the nearly two decades following our opinion in Hooker,
courts have consistently reaffirmed that “[a] hirer’s failure to
correct an unsafe condition” is insufficient, by itself, to establish
liability under Hooker’s exception to the Privette doctrine.
(Khosh v. Staples Construction Co., Inc. (2016) 4 Cal.App.5th
712, 718; see also Tverberg v. Fillner Construction, Inc. (2012)
202 Cal.App.4th 1439, 1446 (Tverberg II) [“[P]assively
permitting an unsafe condition to occur . . . does not constitute
affirmative contribution”].) To be liable, a hirer must instead
exercise its retained control over any part of the contracted-for

                                  15
                       GONZALEZ v. MATHIS
                  Opinion of the Court by Groban, J.


work — such as by directing the manner or methods in which
the contractor performs the work; interfering with the
contractor’s decisions regarding the appropriate safety
measures to adopt; requesting the contractor to use the hirer’s
own defective equipment in performing the work; contractually
prohibiting the contractor from implementing a necessary safety
precaution; or reneging on a promise to remedy a known
hazard — in a manner that affirmatively contributes to the
injury. (See Hooker, at pp. 212, fn. 3, 215; McKown, supra, 27
Cal.4th at p. 225; Tverberg II, at pp. 1446–1448; Ruiz v. Herman
Weissker, Inc. (2005) 130 Cal.App.4th 52, 65–66; Ray v.
Silverado Constructors (2002) 98 Cal.App.4th 1132–1134 (Ray).)
      We recognize that Hooker was based upon a retained
control theory of liability (which applies to all hirers), whereas
this action is based upon a premises liability theory (which
would apply to only landowner hirers). Nevertheless, a rule that
exposes a landowner to liability whenever there are no safety
precautions available to protect an independent contractor or its
workers against a known hazard would, in practice, swallow the
rule we set forth in Hooker, at least as applied to landowners,
because it would expose the landowner to liability even in
situations in which it did not interfere with or exert control over
any part of the contractor’s work, such as the contractor’s
decisions regarding workplace safety. Indeed, it would give rise
to a “Catch-22” situation: A landowner could avoid liability
under Hooker by declining to interfere with the contractor’s
decisions regarding whether or how it might safely perform the
work in view of a hazard on the worksite, only to be potentially
liable under the Court of Appeal’s rule for not exercising control
over the contractor’s work by attempting to remedy or provide
protections against that hazard.


                                 16
                       GONZALEZ v. MATHIS
                  Opinion of the Court by Groban, J.


       Finally, our conclusion is consistent with our holding in
SeaBright. In SeaBright, we addressed whether a hirer could
be liable where an employee of an independent contractor hired
to maintain and repair a luggage conveyor belt was injured
because the conveyor belt lacked the safety guards required by
Cal-OSHA regulations. (SeaBright, supra, 52 Cal.4th at pp.
594–595.) In answering “no” to this question, we explained that
even though the hirer’s regulatory duty to install the safety
guards preexisted the contract, the hirer delegated to the
independent contractor “any tort law duty it owe[d] to the
contractor’s employees to ensure the safety of the specific
workplace that is the subject of the contract.” (Id. at p. 594,
italics omitted; see also id. at pp. 601, 603.) The Court of
Appeal’s proposed third exception to Privette would subject a
landowner to liability for failing to remedy a known hazard on
the premises, even though a hirer who fails to comply with
clearly defined statutory and regulatory workplace safety
requirements — and thereby creates an unsafe condition on the
worksite — is not liable for such injuries under SeaBright.
      Following our holdings in Hooker and SeaBright, several
Court of Appeal decisions have found no hirer liability in
circumstances strikingly similar to those presented here. In
Delgadillo v. Television Center, Inc. (2018) 20 Cal.App.5th 1078,
an employee of an independent contractor fell to his death while
he was washing a commercial building’s windows when his
descent apparatus detached from the roof. (Id. at p. 1081.) The
plaintiffs submitted evidence that (1) the building’s owners had
a statutory and regulatory duty to provide approved anchor
points on the roof to support window washers; (2) the building
contained no such anchor points; and (3) without the anchor
points, there was no safe way to clean the windows. (Id. at pp.


                                 17
                       GONZALEZ v. MATHIS
                  Opinion of the Court by Groban, J.


1083–1084.) The court nevertheless determined that the
landowners owed no duty because, under our holding in
SeaBright, they delegated to the contractor the duty to comply
with all statutory and regulatory requirements necessary to
provide a safe workplace. (Delgadillo, at p. 1091.) The court
also found that the owners did not exercise retained control over
the contractor’s work in a manner that affirmatively contributed
to the injury because, while the building had inadequate anchor
points, the owners did not “suggest or request” that the
contractor use them in cleaning the windows. (Id. at p. 1093.)
Like SeaBright, Delgadillo illustrates that even where an
unsafe condition exists on the premises due to the landowner’s
failure to comply with specific statutory and regulatory duties,
the landowner is not liable because it is the contractor who is
responsible for its own workers’ safety.
      Similarly, in Madden v. Summit View, Inc. (2008) 165
Cal.App.4th 1267, the court applied our holding in Hooker to
find that the hirer (a general contractor) was not liable for
injuries suffered by an employee of an independent contractor
who fell from a raised patio during construction of a residential
home. (Madden, at pp. 1271, 1276–1278.) The plaintiff claimed
the hirer was negligent for failing to install protective railing
along the open side of the patio. (Id. at pp. 1270–1271.) The
court held that this was insufficient to amount to affirmative
contribution. (Id. at pp. 1276–1278.) The court explained that,
while the plaintiff alleged that its employer (the independent
contractor) had no authority to install protective railing, there
was no evidence that the hirer “participated in any discussion
about placing a safety railing along the patio, became aware of
any safety concern due to the lack of such a railing, or intervened
in any way to prevent such a railing from being erected.” (Id. at


                                 18
                        GONZALEZ v. MATHIS
                   Opinion of the Court by Groban, J.


p. 1277.) In other words, there was no evidence that the hirer
“directed that no guardrailing or other protection against falls
be placed along the raised patio, or that it acted in any way to
prevent such a railing from being installed.” (Id. at pp. 1276–
1277.)
       Finally, in Brannan v. Lathrop Construction Associates,
Inc. (2012) 206 Cal.App.4th 1170 (Brannan), an employee of an
independent contractor fell off a wet plastic scaffold that he
believed was the only means of access to the area in which he
was working. (Id. at p. 1174.) The contractor had the authority
to stop the work due to a safety concern but did not have any
authority to remove the scaffold. (Id. at pp. 1174, 1178.) The
court held that the hirer was not liable for the employee’s
injuries because there was no indication that it exercised any
retained control over the contractor’s work in a manner that
affirmatively contributed to the injury. (Id. at pp. 1179–1180.)
The court reasoned that even if the presence of the scaffold
required the plaintiff to climb over it to perform his work, the
hirer never directed the plaintiff to climb over the scaffold. (Id.
at pp. 1178–1179.) The court further noted that the contractor
did not ask the hirer to remove the scaffolding for safety reasons,
nor did the hirer promise to do so. (Id. at p. 1180.)
      The above cases illustrate how the Court of Appeal’s rule
would subject landowners, but not general contractors or other
hirers, to potential tort liability under an identical set of factual
circumstances. All of our Privette line of cases, aside from
Kinsman, considered “whether an employee of an independent
contractor may sue the hirer of the contractor under tort
theories covered in chapter 15 of the Restatement Second of
Torts.” (Hooker, supra, 27 Cal.4th at p. 200.) That chapter
covers the circumstances under which any hirer (whether a

                                  19
                       GONZALEZ v. MATHIS
                  Opinion of the Court by Groban, J.


landowner or other hirer) may be liable for injuries sustained to
third persons due to the work of an independent contractor.
Kinsman, on the other hand, considered whether a landowner
(but not a general contractor or subcontractor) may be liable for
injuries sustained by an independent contractor’s workers
under the premises liability tort theories covered by chapter 13
of the Restatement Second of Torts. (See Kinsman, supra, 37
Cal.4th at p. 673.) Thus, the Kinsman rule applied only to
landowners (which we clarified in Kinsman also includes land
possessors), and not to nonlandowner hirers.
      If we were to adopt the Court of Appeal’s rule regarding
known hazards, which is based on the premises liability rules
discussed in Kinsman and thus applies exclusively to landowner
hirers, we would be holding landowners liable for known
dangerous conditions on the worksite even though
nonlandowner hirers would not be liable under the same
circumstances. To illustrate this discord, the landowners in
Delgadillo would be liable because they owned a building that
had an unsafe but known condition on the roof (i.e., the lack of
statutorily required anchor points) and there were no
reasonable safety precautions the window washers could have
implemented in order to avoid the hazard and clean the windows
safely. This liability would attach even though the landowner
did not exercise any retained control over the contracted-for
work in a manner that affirmatively contributed to the injury.
But the general contractors in Brannon and Madden would not
be liable because they did not own the premises and also did not
exercise any retained control over the contracted-for work in a
manner that affirmatively contributed to the injury.
     Tort law sometimes imposes heightened duties on
landowners, including a duty to remedy obvious hazards on

                                 20
                       GONZALEZ v. MATHIS
                  Opinion of the Court by Groban, J.


their property in certain circumstances. Nonetheless, we can
think of no compelling reason for making the Privette doctrine
largely inapplicable to landowner hirers such that they are
unable to delegate the duty to maintain a safe workplace to an
independent contractor. Indeed, it would be contrary to
Privette’s strong presumption that all hirers delegate
responsibility for workplace safety to independent contractors if
we created two disparate rules under which landowners would
be liable for known hazards on the worksite in certain
circumstances while other nonlandowner hirers would not be
liable for such hazards under the same circumstances. If
anything, a landowner — perhaps especially a residential
homeowner — will normally be less likely than a general
contractor to have knowledge regarding the “methods used and
requirements of the work being performed” by an independent
contractor (Toland v. Sunland Housing Group, Inc. (1998) 18
Cal.4th 253, 268 (Toland)) and is, therefore, less likely to
understand whether and what safety precautions are available
to protect the contractor’s workers from a known hazard on the
premises. It made sense for us to adopt a rule in Kinsman that
holds landowners accountable for concealed hazards on their
property of which they should reasonably be aware and the
independent contractor is unlikely to discover because the
landowner is the only party with knowledge of the danger and
cannot effectively delegate responsibility for workplace safety
without alerting the contractor to the danger. (Kinsman, supra,
37 Cal.4th at p. 677; see also id. at p. 679.) This rationale does
not apply where the hazard is open and obvious, as in this case.
Moreover, we stopped short in Kinsman of imposing a duty on
the landowner to remedy the concealed hazard or to provide the
contractor with safety precautions that would protect it against


                                 21
                        GONZALEZ v. MATHIS
                   Opinion of the Court by Groban, J.


the hazard, recognizing that it is the contractor’s duty to
implement whatever precautions are necessary to protect its
workers against the hazard once warned of it. (See id. at pp.
673–674.) Stated differently, once the hazard is known to the
contractor, the contractor has at its disposal all of the
information necessary to determine whether or how the work
can be performed safely. We therefore decline to adopt a rule
that subjects landowners to greater liability than other hirers
for injuries stemming from known hazards.
      Furthermore, it would be difficult, if not impossible, for a
landowner to ever obtain summary judgment were we to adopt
a rule that subjects landowners to potential liability where
there are no reasonable safety precautions available to protect
against a known danger. (Cf. Toland, supra, 18 Cal.4th at p.
268 [rejecting a rule that would impose liability based on a
hirer’s “ ‘superior knowledge’ ” of the “ ‘risk[s]’ ” of the work
because the rule would not be amenable to summary judgment];
see also id. at pp. 275–276 (conc. & dis. opn. of Werdegar, J.).)
The question of whether the independent contractor, in
hindsight, could have adopted reasonable safety precautions to
protect against a known hazard will almost always encompass
disputed issues of material fact. (See Gonzalez, supra, 20
Cal.App.5th at pp. 273–274 [recognizing that the
reasonableness of a party’s actions in confronting a known
hazard or taking precautions to protect against the hazard “is
generally a question of fact for the jury to decide”].) If a plaintiff
were able to survive summary judgment merely by alleging
there were no reasonable safety precautions available, Privette’s
presumption of delegation would be rebuttable in nearly all
instances, which would effectively amount to no presumption at
all.


                                  22
                      GONZALEZ v. MATHIS
                 Opinion of the Court by Groban, J.


       We acknowledge that there will sometimes be financial
and other real world factors that might make it difficult for an
independent contractor to raise safety concerns with the hirer
or to simply walk away from a job it has deemed to be unsafe.
But independent contractors can typically factor the cost of
added safety precautions or any increased safety risks into the
contract price. (Privette, supra, 5 Cal.4th at p. 693.) They can
also purchase workers’ compensation to cover any injuries
sustained while on the job. (Id. at pp. 698–700.)1 Furthermore,
our holding avoids the unfair “tort damages windfall” that would
result from adopting a rule that allows independent contractors
and their workers to obtain tort damages from the landowner
while the landowner’s own employees are limited to workers’
compensation. (SeaBright, supra, 52 Cal.4th at p. 599; see also
Privette, at p. 700.) Were we to adopt the Court of Appeal’s
rule — which applies only to injuries suffered by independent
contractors and their employees — we would allow contractors
and their employees to obtain tort damages from the landowner
when injured as a result of a known hazard on the premises.
Conversely, those persons who were directly employed by the
landowner would be limited to workers’ compensation for any
injuries sustained while on the premises. To impose tort
liability “on a person who hires an independent contractor for
specialized work would penalize those individuals who hire

1
      That Gonzalez himself did not have workers’
compensation insurance does not change our analysis. Gonzalez
was legally required to obtain workers’ compensation coverage
for his employees (Lab. Code, § 3700) and he had the option of
obtaining coverage for himself (Ins. Code, § 11846). Moreover,
the “presence or absence of workers’ compensation coverage” is
not key to determining whether Privette should apply.
(Tverberg, supra, 49 Cal.4th at p. 522.)


                                23
                       GONZALEZ v. MATHIS
                  Opinion of the Court by Groban, J.


experts to perform dangerous work rather than assigning such
activity to their own inexperienced employees.” (Privette, at p.
700.)
       Gonzalez argues that the Privette doctrine applies only
where the independent contractor is specifically tasked with
repairing the hazard or where the hazard was created by the
work for which the contractor was retained. Only then, in
Gonzalez’s view, is the risk inherent to the work the contractor
was hired to perform. Gonzalez’s argument goes well beyond
the rule adopted by the Court of Appeal and fails on its merits
for at least two reasons. First, Gonzalez’s view of the risk
inherent to his work is overly narrow: It cannot be seriously
disputed that cleaning a skylight will always entail at least
some risk of falling off a roof. Second, Gonzalez’s position is
contrary to our holdings in Tverberg and Kinsman. We
recognized in Tverberg that the bollard holes that caused the
independent contractor’s injury were wholly unrelated to his
task of constructing a metal canopy. (Tverberg, supra, 49
Cal.4th at p. 523 [“The bollards had no connection to the
building of the metal canopy, and [the independent contractor]
had never before seen bollard holes at a canopy installation”].)
The contractor also did not create the hazard; the holes were dug
by a different subcontractor for a different purpose. (Id. at p.
522.) Nevertheless, we determined that the doctrine of peculiar
risk does not apply when an independent contractor “seeks to
hold the general contractor vicariously liable for injuries arising
from risks inherent in the nature or the location of the hired
work over which the independent contractor has, through the
chain of delegation, been granted control.” (Id. at pp. 528–529,
italics added.) Since the proximity of the bollard holes to the
location where the canopy was to be constructed made “the


                                 24
                        GONZALEZ v. MATHIS
                   Opinion of the Court by Groban, J.


possibility of falling into one of those holes . . . an inherent risk
of” the contractor’s work, the contractor — and not the hirer —
was responsible for protecting himself against that risk. (Id. at
p. 529.) Similarly, in Kinsman, the independent contractor was
hired to install scaffolding and not to remove or remediate the
asbestos hazard. (Kinsman, supra, 37 Cal.4th at p. 664.) The
plaintiff’s exposure to asbestos was also not caused by his work;
instead, the work of other contractors generated asbestos dust
and debris to which the plaintiff was exposed. (Ibid.) We did
not hold that the landowner in Kinsman could be liable because
the hazard was not inherent to the contractor’s work. Instead,
we held that the landowner could be liable if the asbestos hazard
was unknown to and undiscoverable by the contractor and the
landowner failed to warn of it, irrespective of the fact that the
contractor did not create the hazard and was not hired to
remediate the hazard. (Id. at pp. 675, 683.) As these and our
other Privette cases make clear, a hirer presumptively delegates
to an independent contractor all responsibility for workplace
safety, such that the hirer is not responsible for any injury
resulting from a known unsafe condition at the worksite —
regardless of whether the contractor was specifically tasked
with repairing the unsafe condition and regardless of whether
the danger was created by the work for which the contractor was
retained.
      Gonzalez additionally argues that delegation under
Privette “is essentially a form of primary assumption of risk” and
that, pursuant to the principles governing the primary
assumption of risk doctrine, Mathis had “an affirmative duty to
not increase the risk above the level inherent in the activity.”
Relying on primary assumption of risk cases, Gonzalez argues
that since Mathis increased the risk that he would fall off the


                                  25
                       GONZALEZ v. MATHIS
                  Opinion of the Court by Groban, J.


roof, Mathis must be held liable. Gonzalez is mistaken; the
primary assumption of risk and Privette doctrines “are distinct.”
(Gordon v. ARC Manufacturing, Inc. (2019) 43 Cal.App.5th 705,
717.) The Privette doctrine is concerned with who owes a duty
of care to ensure workplace safety — the hirer or the
independent contractor — under principles of delegation. (See
SeaBright, supra, 52 Cal.4th at pp. 599–600.) The assumption
of risk doctrine asks whether a defendant owes a duty of care
where the plaintiff voluntarily assumes the risks of a dangerous
activity or occupation. (See Kahn v. East Side Union High
School Dist. (2003) 31 Cal.4th 990, 1003–1005.)
      If the risks are inherent to the activity or occupation and
cannot be mitigated without fundamentally altering the nature
of the activity or occupation, primary assumption of risk applies
and the defendant owes no duty of care. (See, e.g., Avila v.
Citrus Community College Dist. (2006) 38 Cal.4th 148, 163
[defendant owed no duty because being hit by a pitch, whether
intentionally or not, is an inherent risk of baseball]; Priebe v.
Nelson (2006) 39 Cal.4th 1112, 1132 [defendant owed no duty
because kennel worker “assumed the risk of being bitten or
otherwise injured by the dogs under her care and control”].)
Secondary assumption of risk is essentially a form of
comparative negligence under which a defendant owes a duty of
care to the plaintiff, but the plaintiff bears some fault for
voluntarily encountering a known risk. (Gregory v. Cott (2014)
59 Cal.4th 996, 1001.) If the strong presumption of delegation
under Privette is overcome, assumption of risk and comparative
fault principles may become relevant. (See McKown, supra, 27
Cal.4th at pp. 223, 226 [although the hirer was liable for
affirmatively contributing to the injury, the jury allocated 55
percent of the fault to the independent contractor under


                                 26
                       GONZALEZ v. MATHIS
                  Opinion of the Court by Groban, J.


comparative negligence principles].) But these principles have
no bearing on whether, in the first instance, Mathis delegated
to Gonzalez a duty to ensure workplace safety under Privette. If
Gonzalez’s view were correct, then there would have been no
need for us to articulate in Hooker that a hirer is liable only
where it exercises retained control over any part of the
independent contractor’s work in a manner that affirmatively
contributes to the injury. Instead, we would have simply held
that a hirer is liable whenever it increases the risk of injury.
      For these reasons, we conclude that a landowner will
generally not be liable for an injury to an independent
contractor or its workers resulting from a known hazard on the
property. Of course, if there is evidence that the landowner
exercised any retained control over any part of the contractor’s
work in a manner that affirmatively contributed to the injury,
the landowner’s actions would fall within the established
Hooker exception to the Privette doctrine. But we decline to find
a broad third exception to the Privette doctrine that would
expose a landowner to liability for known hazards on the
worksite where the independent contractor is unable to adopt
reasonable safety precautions to protect against the hazard.
Such a rule would be inconsistent with the strong presumption
under Privette that a landowner delegates all responsibility for
workplace safety to the independent contractor.
     D. Application to the Present Case
       We now apply our holding to the facts of this case.
Gonzalez contends that Mathis’s roof was hazardous because
the skylight could only be cleaned while walking along an
unreasonably narrow path between the parapet wall and the
roof’s exposed edge and, due to Mathis’s years-long failure to


                                 27
                       GONZALEZ v. MATHIS
                  Opinion of the Court by Groban, J.


maintain the roof, this path was slippery and covered in loose
sand, gravel, and rocks. Gonzalez additionally argues that he
was not hired to and lacked the expertise necessary to repair the
roof or change the permanent fixtures on the roof such that he
and his workers could clean the skylight safely. Thus, Gonzalez
concludes, Mathis’s duty to maintain the roof in a reasonably
safe condition was never delegated to him. But while Mathis
may not have delegated any duty to repair the roof or make
other structural changes to it, Mathis did delegate to Gonzalez
a duty to provide a safe workplace to his workers and to perform
the work for which he was retained in a safe manner. This
encompassed a duty on Gonzalez’s part to assess whether he and
his workers could clean the skylight safely despite the existence
of the known hazardous conditions on the roof. It would be
contrary to the principles underlying Privette to hold that
Mathis also had a duty to determine whether the work could be
performed safely absent remediation of a known hazard.
Landowners, like Mathis, hire independent contractors
precisely because of their expertise in the contracted-for work.
This expertise puts contractors in a better position to determine
whether they can protect their workers against a known hazard
on the worksite and whether the work can be performed safely
despite the hazard.
      We emphasize that our holding applies only to hazards on
the premises of which the independent contractor is aware or
should reasonably detect. (See Kinsman, supra, 37 Cal.4th at p.
675.) Although we recognized in Kinsman that the delegation
of responsibility for workplace safety to independent contractors
may include a limited duty to inspect the premises (id. at p. 677),
it would not be reasonable to expect Gonzalez to identify every
conceivable dangerous condition on the roof given that he is not


                                 28
                       GONZALEZ v. MATHIS
                  Opinion of the Court by Groban, J.


a licensed roofer and was not hired to repair the roof (see id. at
pp. 677–678). Here, however, it is undisputed that Gonzalez
was aware of the roof’s dangerous conditions. Consequently,
Gonzalez had a duty to determine whether he and his workers
would be able to clean the skylight safely despite the known
dangerous conditions.
      We also do not address whether and under what
circumstances a landowner might be liable to an independent
contractor or its workers who are injured as a result of a known
hazard on the premises that is not located on or near the
worksite. (See Kinsman, supra, 37 Cal.4th at p. 674, fn. 2.)
Gonzalez argues that the path between the parapet wall and the
edge of the roof was just a means to access the worksite, as
opposed to being a part of the worksite, but this is belied by the
undisputed evidence in the record. The path ran parallel to the
skylight and Gonzalez testified that he utilized it while cleaning
the skylight. Moreover, even if it were true that Gonzalez was
required to traverse the path just to get to the skylight, it still
would have constituted an inherent risk in the job for which he
was hired. (See Tverberg, supra, 49 Cal.4th at p. 529 [“Because
the bollard holes were located next to the area where Tverberg
was to erect the metal canopy, the possibility of falling into one
of those holes constituted an inherent risk of the canopy work”].)
We do not resolve whether Mathis might have been liable under
circumstances not presented on these facts, such as if the hazard
had been located nowhere near the skylight and had been wholly
unconnected to Gonzalez’s work in cleaning the skylight.
      Gonzalez alternatively argues that, even if we decline to
adopt the Court of Appeal’s rule, Mathis should still be held
liable under the well-established Hooker exception to Privette.
First, he claims that Mathis retained sole authority to hire a

                                 29
                       GONZALEZ v. MATHIS
                  Opinion of the Court by Groban, J.


professional roofer to repair the roof and exercised that
authority in a manner that affirmatively contributed to his
injury by failing to do so. We made clear in Hooker, however,
that a hirer does not exercise any retained control over the
contractor’s work in a manner that affirmatively contributes to
the contractor’s injury by merely permitting or failing to correct
an unsafe work condition. (Hooker, supra, 27 Cal.4th at pp. 214–
215; see also Padilla v. Pomona College (2008) 166 Cal.App.4th
661, 667, 671 [hirer’s sole ability to depressurize the pipes that
caused the plaintiff’s injury did not amount to an exercise of
retained control in a manner that affirmatively contributed to
the injury].) Although Gonzalez testified that he informed
Mathis’s housekeeper and accountant that the roof was in poor
condition and should be repaired, neither Mathis nor any of his
staff promised, expressly or implicitly, to repair the roof. (See
Hooker, at p. 212, fn. 3 [“[I]f the hirer promises to undertake a
particular safety measure, then the hirer’s negligent failure to
do so should result in liability if such negligence leads to an
employee injury”]; Tverberg II, supra, 202 Cal.App.4th at p.
1448 [triable issue as to whether hirer’s statement that it did
not currently have the materials needed to cover the bollard
holes amounted to an implicit promise to cover the bollard holes
once such materials were obtained]; Brannan, supra, 206
Cal.App.4th at p. 1180 [case would have been decided differently
had the hirer promised to remove the wet scaffolding].) They
also did not prohibit or dissuade Gonzalez from implementing
any particular safety measure or from requesting repairs as a
condition of continuing the work.           (See Ray, supra, 98
Cal.App.4th at pp. 1134, 1137 [hirer contractually prohibited
independent contractor from implementing the one safety
precaution that would have saved the worker’s life].)


                                 30
                       GONZALEZ v. MATHIS
                  Opinion of the Court by Groban, J.


      We do not decide whether there may be situations, not
presented here, in which a hirer’s response to a contractor’s
notification that the work cannot be performed safely due to
hazardous conditions on the worksite might give rise to liability.
For example, we do not decide whether a hirer’s conduct that
unduly coerces or pressures a contractor to continue the work
even after being notified that the work could not be performed
safely due to a premises hazard would fall under the Hooker
exception to Privette. We decide only that neither Mathis nor
any member of his staff exercised any retained control over
Gonzalez’s work in a manner that affirmatively contributed to
Gonzalez’s injury simply by being made aware that the roof was
slippery and needed repair.
      Second, Gonzalez argues that Mathis exercised his
retained control over the work in a manner that affirmatively
contributed to Gonzalez’s injury when Mathis’s housekeeper
directed Gonzalez to go on to the roof on the day of the accident
to tell his workers to use less water in cleaning the skylight.
However, the general direction to “go on to the roof” did not
interfere with or otherwise impact Gonzalez’s decisions
regarding how to safely perform the work or provide a safe
workplace for his employees. Mathis’s housekeeper did not, for
example, direct Gonzalez to walk between the parapet wall and
the roof’s edge or otherwise influence his decisions regarding
whether and how he might safely cross over the roof in order to
reach his workers. And, although Mathis’s housekeeper did
exert some control over how Gonzalez conducted his work by
directing him to “use less water,” Gonzalez does not contend that
the use of less water was in any way causally connected to his
injury. Gonzalez instead contends that he was injured because
the configuration of the roof required him to walk between the


                                 31
                       GONZALEZ v. MATHIS
                  Opinion of the Court by Groban, J.


parapet wall and the roof’s exposed edge, and the roof’s
dilapidated condition made its surface very slippery. Thus, the
housekeeper’s instruction did not amount to an exercise of
retained control over any part of the work in a manner that
affirmatively contributed to Gonzalez’s injury.
      In sum, pursuant to Privette, Mathis delegated all
responsibility for workplace safety to Gonzalez. This delegation
included a responsibility on Gonzalez’s part to ensure that he
and his workers would be able to clean the skylight safely
despite the known dangerous conditions on the roof which
increased the risk of falling. Mathis is not liable under our well-
established precedent because he did not exercise any retained
control over any part of Gonzalez’s work in a manner that
affirmatively contributed to Gonzalez’s injury.
                        III. DISPOSITION
      We conclude that, under Privette, a landowner
presumptively delegates to an independent contractor all
responsibility for workplace safety, including the responsibility
to ensure that the work can be performed safely despite a known
hazard on the worksite. For this reason, a landowner will
generally owe no duty to an independent contractor or its
workers to remedy or adopt other measures to protect them
against known hazards on the premises. Though a landowner
may, nevertheless, be liable for a known hazard on the premises
if it exercises its retained control over any part of the
independent contractor’s work in a manner that affirmatively
contributes to the injury, Gonzalez failed to present any
evidence tending to show that such circumstances existed in this
case. We therefore reverse the judgment of the Court of Appeal




                                 32
                     GONZALEZ v. MATHIS
                Opinion of the Court by Groban, J.


and remand to the Court of Appeal with instructions to affirm
the trial court’s judgment.


                                                     GROBAN, J.


We Concur:
CANTIL-SAKAUYE, C. J.
CORRIGAN, J.
LIU, J.
CUÉLLAR, J.
KRUGER, J.
JENKINS, J.




                               33
See next page for addresses and telephone numbers for counsel who
argued in Supreme Court.

Name of Opinion Gonzalez v. Mathis
__________________________________________________________

Procedural Posture (see XX below)
Original Appeal
Original Proceeding
Review Granted (published) XX 20 Cal.App.5th 257
Review Granted (unpublished)
Rehearing Granted

__________________________________________________________

Opinion No. S247677
Date Filed: August 19, 2021
__________________________________________________________

Court: Superior
County: Los Angeles
Judge: Gerald Rosenberg

__________________________________________________________

Counsel:

Evan D. Marshall; Law Offices of Wayne McClean, Wayne McClean;
Panish Shea & Boyle, Brian J. Panish and Spencer R. Lucas for
Plaintiff and Appellant.

Arbogast Law, David M. Arbogast; The Bronson Firm and Steven M.
Bronson for Consumer Attorneys of California as Amicus Curiae on
behalf of Plaintiff and Appellant.

Latham & Watkins, Marvin S. Putnam, Jessica Stebbins, Robert J.
Ellison and Michael E. Bern for Defendants and Respondents.

Fred J. Hiestand for the Civil Justice Association of California as
Amicus Curiae on behalf of Defendants and Respondents.

June Babiracki Barlow and Neil Kalin for California Association of
Realtors as Amicus Curiae on behalf of Defendants and Respondents.
Newmeyer & Dillion, Alan H. Packer and Jack R. Rubin for California
Building Industry Association as Amicus Curiae on behalf of
Defendants and Respondents.

Greines, Martin, Stein & Richland, Edward L. Xanders and Eleanor S.
Ruth for Association of Southern California Defense Counsel as
Amicus Curiae on behalf of Defendants and Respondents.

LeClairRyan and William A. Bogdan for Associated General
Contractors of California as Amicus Curiae on behalf of Defendants
and Respondents.

Horvitz & Levy, Stephen E. Norris and Joshua C. McDaniel for
American Property Casualty Insurance Association and Chamber of
Commerce of the United States of America as Amici Curiae on behalf
of Defendants and Respondents.
Counsel who argued in Supreme Court (not intended for
publication with opinion):

Evan D. Marshall
11400 West Olympic Boulevard, Suite 1150
Los Angeles, CA 90064
(310) 458-6660

Michael E. Bern
Latham & Watkins LLP
555 11th Street NW
Washington, DC 20004
(202) 637-1021